EXHIBIT 10.3E


FOURTH AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
BY AND BETWEEN
PACIFIC BIOMETRICS INC. AND RONALD R. HELM


This Fourth Amendment to Executive Employment Agreement (“Fourth Amendment”) is
entered into by and between Pacific Biometrics, Inc., a Delaware corporation
(the “Company”), and Ronald R. Helm (“Executive”).  This Fourth Amendment amends
that certain Executive Employment Agreement dated June 1, 2005, as amended
August 30, 2006, October 19, 2007 and October 1, 2008, by and between the
Company and Executive (the “Agreement”), on the terms set forth below.  This
Fourth Amendment shall be effective as of October 1, 2009 (the “Effective
Date”).


NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:


1.           Compensation.  Section 3 of the Agreement is revised to read in its
entirety as follows:


 
“A.
Commencing October 1, 2009, Executive shall be paid a base salary of $300,000
per year payable in installments according to the Company’s regular payroll
schedule.

 
“B.
Executive is eligible for an annual bonus of up to a 30 percent of his base
salary, with up to 20 percent based on Company performance goals, as determined
by the Compensation Committee, and up to an additional 10 percent based on
individual performance goals, as determined by the Compensation Committee.

 
“C.
Executive is eligible to receive grants of stock options, restricted stock and
other awards under the Company’s stock plan, as determined from time to time by
the Compensation Committee.”



2.           Term and Termination.  Section 5A of the Agreement is revised to
read as follows:


 
“A.
The term of this Agreement shall continue until September 30, 2011.  Thereafter,
the Agreement shall be renewed upon mutual agreement of Executive and the
Company.”



3.           Restricted Stock Award and Stock Options.


(a)           Effective as of the Effective Date, the Company awards to
Executive 100,000 shares of restricted stock, pursuant and subject to the terms
of the Company’s 2005 Stock Incentive Plan.  The restricted shares shall vest in
full on October 1, 2012, and are subject to forfeiture if Mr. Helm’s employment
is terminated prior to such date.


(b)           Effective as of the Effective Date, the Company awards to
Executive stock options to purchase 200,000 shares of common stock, pursuant and
subject to the terms of the Company’s 2005 Stock Incentive Plan.  The stock
options shall vest monthly over a period of three years beginning from the
Effective Date and shall have an exercise price equal to the closing trading
price on the Effective Date.

 
 

--------------------------------------------------------------------------------

 

4.           No Other Amendments; Counterparts; Miscellaneous.  Except as
expressly modified by this Fourth Amendment, all terms, conditions and
provisions of the Agreement shall continue in full force and effect as though
set forth in full herein, and shall apply to the construction of this Fourth
Amendment.  The Agreement, as amended by this Fourth Amendment, may not be
further modified or rescinded except in a writing signed by the parties.  This
Fourth Amendment may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.


EXECUTED by the parties hereto this 14th day of September, 2009, but effective
as of the Effective Date.


   /s/ Ronald R. Helm
 
Ronald R. Helm
Executive
   
   /s/ Stanley L. Scholz
 
By:  Stanley L. Schloz
Director and Chairman, Compensation Committee
Pacific Biometrics, Inc. Board of Directors

 
 
 

--------------------------------------------------------------------------------

 
